Citation Nr: 0034023	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit fought on appeal. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1970, 
the RO, inter alia,  denied the veteran entitlement to 
service connection for tinnitus.

2.  That evidence associated with the claims file subsequent 
to the November 1970 decision bears directly and 
substantially upon the claim of entitlement to service 
connection for tinnitus, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim. 

3.  The claims file includes medical evidence that the 
veteran currently has tinnitus and that he was exposed to 
acoustical trauma during military service. 


CONCLUSIONS OF LAW

1.  The November 1970 RO decision which denied entitlement to 
service connection for a tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for tinnitus has been submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Tinnitus was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from November 1970, the 
RO, inter alia, denied entitlement to service connection for 
tinnitus.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2000). 

The evidence of record at the time of the November 1970 
rating determination consisted of the veteran's service 
medical records as well as a VA examination of September 
1970.  A September 16, 1970 special ear, nose and throat 
examination report diagnosed normal ears.

In the context of the current claim, substantial clinical 
inpatient and outpatient treatment records pertaining 
primarily to other medical conditions have been submitted.  
However, the records also include a VA audiologic examination 
dated in October 1997.  The veteran's military history 
includes exposure to acoustical trauma from tanks, artillery 
and other gunfire.  Parenthetically, the Board also notes 
that the October 1997 VA examination served as the foundation 
for establishment of service connection for bilateral hearing 
loss.  Significantly, bilateral - constant tinnitus was also 
found to be present in that examination.  

The evidence recently submitted bears directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  Based on the 
foregoing, the Board concludes that, inasmuch as new and 
material evidence has been presented to reopen the previously 
disallowed claim, the prior decision is reopened and the 
appeal is granted to this extent.

Only after a determination that new and material evidence has 
been submitted may VA proceed to evaluate the merits of the 
claim, provided that the duty to assist the veteran with the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  With the veteran's claim 
having been reopened, a full de novo review and weighing of 
all of the evidence is in order as more particularly set 
forth below.

The Board recognizes that the RO denied the veteran's claim 
under a new and material evidence analysis, while the Board 
will undertake the claim on the merits.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In considering the veteran's claim on the 
merits, the Board observes that the veteran has consistently 
argued his claim on the merits, rather than arguing the more 
limited position that "new and material evidence" had been 
submitted.  Moreover, because of the Board's ultimate 
disposition of this claim, the Board concludes that remanding 
the case to allow the RO to rule on the merits of the case 
would exalt form over substance and that the veteran has not 
been prejudiced by its approach even though the RO has not 
provided the veteran with pertinent laws and regulations 
pertaining to service connection as well as those pertaining 
to new and material evidence. 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In this case, the claimed condition, tinnitus, is 
demonstrated by the record.  Entitlement to service 
connection for bilateral hearing loss has already been 
established as related to acoustical trauma in service.  The 
record does not suggest that the veteran was exposed to 
acoustical trauma apart from such exposure in service.  
Accordingly, the record supports a grant of entitlement to 
service connection for tinnitus.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of entitlement to service connection for 
tinnitus, the claim is reopened.

Entitlement to service connection for tinnitus is granted. 



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

